 



Exhibit 10.19
AGREEMENT made the 5th day of December 1997 BETWEEN the INDUSTRIAL DEVELOPMENT
AGENCY (IRELAND) having its principal office at Wilton Park House, Wilton Place,
Dublin 2 (“IDA”) of the first part, POWER PRODUCTS, LTD. having its principal
place of business in Ireland at Youghal, Co Cork (“the Company”) of the second
part and COMPUTER PRODUCTS, INC. having its principal office at 7900 Glades
Road, Suite 500, Boca Raton, Florida 33434, U.S.A. (“the Promoters”) of the
third part.
WHEREAS:

A.   The Company which is controlled by the Promoters has been incorporated with
the principal object of establishing and carrying on by way of a branch
operation at Youghal, Co Cork an industrial undertaking for the production of
power supplies and in accordance with proposals furnished to IDA by the
Promoters has applied to IDA for financial assistance towards the cost of
expanding its facilities which is intended to increase employment from 302 to
553 persons;

B.   The Company and the Promoters having made the necessary enquiries are
satisfied and represent to IDA that to the best of their belief there will be
available to the Undertaking the relevant resources required for its proper
commercial establishment and efficient operation;

C.   The Promoters have represented to IDA that in their opinion the Undertaking
will contribute to the development of the Irish economy.

NOW IT IS HEREBY WITNESSED that in consideration of the Company implementing the
said proposals and carrying on the Undertaking in accordance with this
Agreement, IDA agrees to grant to the Company the sum of 1,882,500 Irish Pounds
or the aggregate of 7,500 Irish Pounds for each job created over a base level of
302 in the Undertaking in accordance with Paragraph 7 of the Second Schedule
hereto whichever is the lesser (“the grant”) subject to the following terms and
conditions including those contained in the Schedules hereto:
1. DEVELOPMENT OF THE UNDERTAKING:
The development of the Undertaking and in particular the provision of employment
shall be substantially in accordance with the particulars given in the said
proposals.

 



--------------------------------------------------------------------------------



 



2. CONTROL OF THE COMPANY:
The controlling interest in the Company shall be held directly or indirectly by
the Promoters unless otherwise agreed to in writing by IDA.
3. PROVISION OF FIXED ASSETS:
The provision of the fixed assets shall be as set forth in the First Schedule.
4. PROMOTERS INVESTMENT:
The Company shall procure or provide for the purposes of the Undertaking:

  4.1   Additional Equity Equivalent of IR£1, $2,500         For the purposes of
this Agreement “Equity Equivalent” shall mean the total monies obtained by the
Company as follows:

  4.1.1   cash received by the Company from the Promoters in consideration for
the issue at par of fully paid-up Ordinary Shares in the Company; and/or    
4.1.2   retained earnings of the Company capitalised at par as fully paid-up
Ordinary Shares in the Company; and/or     4.1.3   retained earnings of the
Company transferred to a special non-distributable reserve account which shall
be maintained at the appropriate level for the duration of this Agreement;
and/or     4.1.4   loans from the Promoters on the following terms and
conditions (“Subordinated Loans”):-

  4.1.4.1   that no interest on such loans shall be payable by the Company
except out of profits which would otherwise be available for dividend;    
4.1.4.2   that no such loans shall be repaid except out of profits of the
Company which would otherwise be available for dividend or out of a new loan
obtained on the same terms for this purpose, or out of the proceeds of a new
issue at par of fully paid-up Ordinary Shares of the Company made for this
purpose;     4.1.4.3   that where any such loans are repaid out of profits,
there shall be transferred out of profits which would otherwise have been
available for dividend to a special nondistributable reserve account a sum equal
to the amount of the loan repaid, and that there shall be no reduction in the
amount of such special non-distributable reserve account during the term of this
Agreement;     4.1.4.4   that where any such loans are repaid out of a new loan
obtained for this purpose, the new loan shall be subject to these conditions as
if it were the original loan;

2



--------------------------------------------------------------------------------



 



  4.1.4.5   that in the event of the winding up of the Company the amount of any
such loans still outstanding shall be subordinated to the claims of the
unsecured creditors of the Company;

      PROVIDED ALWAYS that not less than 25% of the Equity Equivalent shall be
Ordinary Shares in the Company as specified at Clauses 4.1.1 and/or 4.1.2 above
and PROVIDED FURTHER that retained earnings utilised as Equity Equivalent as
aforesaid shall not include any sum received in respect of the grant or derived
from a revaluation of the fixed assets of the Company.     4.2   Such further
sums, including working capital, as may be required for the Undertaking.     4.3
  The total amount paid from the grant shall at no time exceed the total amount
of Equity Equivalent of which at all times not less than 25% shall comprise an
amount for issued Ordinary Shares in the Company as aforesaid.

5. PLANNING PERMISSION AND PREVENTION OF POLLUTION:
The Company shall:

  5.1   obtain all relevant permissions prescribed by Local and/or National
Authorities and shall comply with all requirements of such permissions and with
all Building Regulations and Statutory requirements (if any) required for the
Undertaking;     5.2   comply with all statutory requirements and other
requirements which IDA reasonably considers to be necessary in relation to
environmental controls and the prevention of pollution.

6. GUARANTEES:
The Company shall not give a guarantee in respect of any borrowings other than
borrowings for the purposes of the Undertaking without the prior written consent
of IDA.
7. INSURANCE:
The Company shall:

  7.1   keep all the fixed assets insured in accordance with good commercial
practice;     7.2   obtain on commencement of production and in accordance with
good commercial practice Consequential Loss Insurance to adequately indemnify
the Company against losses and costs resulting from fire and explosion, and    
7.3   make arrangements to ensure that IDA will be notified of any failure to
renew the insurance specified at Clauses 7.1 and 7.2 hereof and also of any
change in such insurance.

3



--------------------------------------------------------------------------------



 



8. RESTORATION OF FIXED ASSETS:
If there should be damage to or loss of fixed assets including buildings under
construction through fire or explosion or any other cause the insurance or other
compensation received by the Company shall be used in accordance with good
commercial practice to restore to the reasonable satisfaction of IDA the
property so damaged or lost.
9. NON-DISTRIBUTION OF THE GRANT:
The Company shall not distribute by way of dividend on the share capital of the
Company or otherwise any sum received in respect of the grant.
10. ROYALTIES OR SIMILAR PAYMENTS:
The Company may only make royalty or similar payments on the following terms and
conditions:

  10.1   that to the extent that the said royalty and/or similar payments exceed
5% -of the Company’s net annual sales, such excess shall not be payable except
out of profits (including accumulated profits) of the Company which would
otherwise be available for dividend; and     10.2   that in the event of the
winding up of the Company the amount of any such excess accrued or accruing for
payment but unpaid shall be subordinated to the claims of the unsecured
creditors, including IDA, of the Company;

PROVIDED ALWAYS that the provisions of this Clause shall not apply to bona fide
third party arms length transactions.
11. PAYMENT OF THE GRANT:

  11.1   The grant shall be paid subject to the following terms and conditions
and the Company shall provide evidence satisfactory to IDA:

  11.1.1   that the Company is acting within its powers in establishing and
carrying on the Undertaking by furnishing a Certificate from a Lawyer practising
within the jurisdiction within which the Company is incorporated;     11.1.2  
that the documents required to be filed with the Registrar of Companies pursuant
to the European Communities (Branch Disclosures) Regulations 1993 have been duly
filed by furnishing a Certificate from an Irish solicitor;     11.1.3   that the
Company has obtained suitable premises for the Undertaking and has title
acceptable to IDA to all land and buildings required for the Undertaking;    
11.1.4   that the Company is in compliance with all the terms and conditions of
its property agreements, if any, with IDA;

4



--------------------------------------------------------------------------------



 



  11.1.5   that the necessary arrangements have been made for the provision of
all capital required for the Undertaking as specified at Clause 4 hereof;    
11.1.6   that all Planning Permissions as aforesaid have been obtained and
complied with;     11.1.7   that all requirements for the control of the
environment and prevention of pollution as aforesaid have been complied with;  
  11.1.8   that insurance arrangements as aforesaid have been made;     11.1.9  
that the Company has obtained a tax number in the relevant tax district; that it
is up to date in its tax affairs with the Revenue Commissioners and prior to
payment from the grant it shall submit an up-to-date tax clearance certificate
from the Revenue Commissioners;     11.1.10   the fixed assets have been
provided in accordance with the proposals;
    11.1.11   that the Company has complied up-to-date with all the provisions
of this Agreement;

  11.2   Subject to compliance with all the relevant terms of this Agreement the
grant shall be paid to the Company in accordance with the arrangements set forth
in the Schedule applicable to the particular grant from which payment is sought.

12. FURNISHING OF INFORMATION:

  12.1   The Company shall permit the officers and agents of IDA to inspect the
fixed assets at all reasonable times during the term of this Agreement and shall
furnish to IDA promptly whenever required to do so by IDA all such information
and documentary evidence as IDA may from time to time reasonably require to
vouch compliance by the Company with any of the terms and conditions of this
Agreement.     12.2   The Company acknowledges the right of IDA to consult with
relevant third parties to obtain any information it may reasonably require
relating to the affairs of the Company and/or the Promoters prior to any payment
from the grants and to withhold grant payments in the event of such information
being unsatisfactory to IDA. The Company and/or the Promoters hereby undertake
to instruct such third parties to furnish any such information to IDA on
request.     12.3   The Company and/or the Promoters shall submit Annual Audited
Accounts satisfactory to IDA for the duration of this Agreement within, six
months from the end of the relevant financial year.

5



--------------------------------------------------------------------------------



 



13. NOTICES:

  13.1   The Certificate of an Officer of IDA certifying any decision of IDA
taken or made hereunder shall save in the case of manifest error be conclusive
evidence of any such decision.     13.2   Any notice under this Agreement may be
sent by IDA to the Company by registered post to the address for services
registered by the Company under the provisions of The European Communities
(Branch Disclosures) Regulations 1993.     13.3   IDA shall use its best
endeavours to send copies of all notices issued by it on foot of this Agreement
to the Company contemporaneously to the Promoters at their address herein
specified, but failure to do so shall not constitute a breach of this Agreement
on its part.

14. CONSENTS:

  14.1   Circumstances requiring the consent, approval or permission of any
party hereto shall be interpreted to mean that such consents, approvals or
permissions shall not be unreasonably withheld. This provision shall not apply
to the provisions of Clause 2 hereto.     14.2   Any variation or modification
of any of the terms or conditions herein made at the request of or with the
agreement of the Company and with the consent of IDA shall not in any way
determine or prejudice the Promoters’ liability hereunder PROVIDED that the
financial amount of the Promoters’ said liability shall not be increased without
its express agreement in writing.

15. BRANCH OPERATION:
The Company shall not without obtaining the prior written consent of IDA
establish or carry on an Undertaking in any part of the world other than the
twenty-six counties of the Republic of Ireland PROVIDED ALWAYS that this Clause
shall not prohibit the Company from incorporating a subsidiary or subsidiaries
with limited liability to carry on business in any part of the world or from
investing in or lending money to any other company or firm or person whatsoever
subject always to the requirements of Clause 4 hereof.
16. TERMINATION OF AGREEMENT:
This Agreement shall terminate five years from the date of the last payment from
the grant.

6



--------------------------------------------------------------------------------



 



17. CANCELLATION AND REVOCATION OF THE GRANT: IDA may stop payment of the grant
and/or revoke and cancel or reduce the grant or so much thereof as shall not
then have been actually paid to the Company if any one or more of the following
events occur:

  17.1   if there be any breach of the terms or conditions of Clause 2 hereof;  
  17.2   if the Company should to a material extent be in breach of any of the
terms and conditions of this Agreement other than those specified in Clause 17.1
and having failed to establish to the reasonable satisfaction of IDA that such
breach was due to force majeure shall not have rectified such breach within
30 days after written notice thereof has been served on the Company;     17.3  
if an order is made or an effective resolution is passed for the winding up of
the Company other than a bona fide winding up for the purposes of amalgamation
or reconstruction to which IDA has given its prior approval in writing;     17.4
  if a Receiver or an Examiner is appointed over any of the property of the
Company or if a distress or execution is levied or served upon any of the
property of the Company and is not paid off within 30 days;     17.5   if the
Company should cease to carry on the Undertaking.

If the grant be revoked the Company and/or the Promoters shall repay to IDA on
demand all sums received in respect of the grant and if the grant be reduced the
Company and/or the Promoters shall repay to IDA on demand all sums received in
excess of the amount of the reduced grant and in either case in default of such
repayment such sums shall be recoverable by IDA from the Company and/or the
Promoters as a joint and several simple contract debt.
18. GOVERNING LAW:
This Agreement shall be governed by and be construed in accordance with the Laws
of Ireland and the parties hereto expressly and irrevocably submit to the
jurisdiction of the Irish Courts and the Promoters hereby irrevocably appoint
the Company to be its attorney for the purpose of accepting service on its
behalf of any notice, document or legal process with respect to the Promoters’
obligations pursuant to the provisions of Clause 17 hereof and service of any
such document on such attorney shall be deemed for all purposes to be good
service.

7



--------------------------------------------------------------------------------



 



FIRST SCHEDULE
PROVISION OF FIXED ASSETS FOR THE UNDERTAKING

                              1.      
FIXED ASSETS
    ESTIMATED COSTS              
 
    IR£       1.1      
Factory Building Modifications
      2,906,000         1.2      
New Machine and Equipment
      9,439,000                
Total
      12,345,000      

2. The Company shall:-

  2.1   have the construction of the said proposed factory building
modifications for the Undertaking commenced to the satisfaction of IDA not later
than 31 December 1997 and completed in a proper and satisfactory manner not
later than 31 December 2000;     2.2   Purchase and have installed in a proper
and workmanlike manner ready for operation in the said factory buildings all
machinery and equipment suitable in all respects required for the Undertaking by
31 December 2000;     2.3   have commenced production in the Undertaking by 30
June 1998.

8



--------------------------------------------------------------------------------



 



SECOND SCHEDULE
ADDITIONAL TERMS AND CONDITIONS RELATING TO THE GRANT

1.   The grant shall be payable in respect of the total number of such jobs as
are created in the Company (in accordance with Paragraph 7 of this Schedule)
provided such jobs are occupied by EU citizens who are subject to Irish
taxation.

2.   A job for the purposes of the grant shall be a permanent full time position
in the Undertaking and shall be deemed to be created when a contract of
employment has been signed and payment has been made to an employee in respect
of work done in the job.

3.   The grant in respect of each job created shall be paid in two moieties. The
first moiety shall be payable when the job has been created and the second
moiety shall be payable when permanent full-time employment in the job for a
twelve month period has been completed.

4.   Claims for payment of an installment from the grant may be submitted
monthly and shall be certified by the Company’s Auditors in an agreed format.

5.   The Company shall also submit details of the Company’s employment history
to date; this shall give such particulars as IDA may require in a format
satisfactory to IDA.

6.   IDA may at any time within five years from the date of payment of the first
moiety of the grant in respect of any job revoke the grant paid in respect of
that job if the job should become vacant and remain vacant for a period in
excess of six calendar months.

7.  



                                                                      Job
Description     Base       1997       1998       1999       2000       Total    
 
Manufacture
                30         36         37         44         147      
Manufacturing/ Engineering
                4         4         4         4         16      
R&D
                7         9         10         12         38      
Administration
                3         3         3         2         11      
Marketing/Sales
                2         2         3         4         11      
Quality/Materials
                7         7         7         7         28      
Total
      302         53         61         64         73         251      

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have affixed their respective seals the
day and year first herein written.

            PRESENT when the Seal of the
INDUSTRIAL DEVELOPMENT AGENCY (IRELAND)
was affixed hereto:-
           

                  /s/       MEMBER/AUTHORISED OFFICER                    /s/
Richard Ryan       MEMBER/AUTHORISED OFFICER           

PRESENT when the Seal of the
POWER PRODUCTS, LTD.
was affixed hereto:-

                  /s/ Gary Duffy       Director                    /s/ Richard
J. Thompson       Director           

PRESENT when the Seal of the
COMPUTER PRODUCTS, INC.
was affixed hereto:-

                  /s/ Joseph M. O’Donnell       Chairman                    /s/
Richard J. Thompson       Vice President / Finance & Secretary        

10



--------------------------------------------------------------------------------



 



         

Dated the 5th day of December 1997

INDUSTRIAL DEVELOPMENT AGENCY (IRELAND)

First Part

POWER PRODUCTS, LTD.

Second Part

- and -

COMPUTER PRODUCTS, INC.

Third Part

 
GRANT AGREEMENT
 
Industrial Development Agency (Ireland)
Wilton Park House
Wilton Place
DUBLIN 2

11